DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 10 October 2022.  Claims 10-19 and 22-29 are currently pending of which claims 10 and 23-29 are currently amended.  Claims 1-9, 20, 21 and 30 have been cancelled.  

Claim Objections
Acknowledgment is made to Applicant’s claim amendments received 10 October 2022.  The objections to the claims presented in the Office Action of 25 August 2022 have been withdrawn.  

Drawings
Acknowledgment is made to Applicant’s replacement drawings received 10 October 2022.  The objections to the drawings presented in the Office Action of 25 August 2022 have been withdrawn.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 10 October 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 25 August 2022 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-17, 23, 24, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,214,313 to Berisko et al. (Berisko) in view of Foreign Patent Document No. JP S61-502525 (JP 525) and further in view of US Patent No. 4,707,234 to Mori et al. (Mori).
As to claims 10, 12, 13, 14, 15, 16, 17, 23, 24, 28 and 29, Berisko teaches a method of generating a metal hydroxide, magnesium hydroxide, comprising reacting a magnesium sulfate solution (the another metal salt solution of the claims) with sodium hydroxide solution (the metal hydroxide solution of the claims) to generate the magnesium hydroxide (the another metal hydroxide of the claims) and a byproduct sodium sulfate (the remaining reaction solution of the claims) wherein the magnesium hydroxide is separated from the byproduct sodium sulfate (Column 3, Lines 39-65).
However, Berisko fails to further teach that the magnesium sulfate solution (the another salt solution of the claims) comes from the reaction of an acidic solution with a metal silicate, Berisko teaching that the magnesium sulfate solution come from the oxidation of magnesium sulfite hexahydrate.
However, JP 525 also discusses the production of magnesium sulfate solution and teaches that a particularly advantageous method for production of the magnesium sulfate solution comprises the reaction of magnesium silicate with sulfuric acid, this method being particularly advantageous as it produces a silicon dioxide byproduct that has many uses in fields such as construction (Translation Page 1).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the magnesium sulfate solution of Berisko, at least in part, from a reaction of magnesium silicate with sulfuric acid with the expectation of effectively supplying the magnesium sulfate with the additional benefit of the generation of a valuable by product comprising silicon dioxide as taught by JP 525.  
The combination thus teaching a process comprising the feed of sulfuric acid at one step, the feed of sodium hydroxide at another step, and a byproduct sodium sulfate stream.  However, the combination fails to teach a specific source for the sulfuric acid or the sodium hydroxide.
However, Mori teaches that sodium sulfate, the byproduct stream of the combination, can itself be utilized to form both the necessary sodium hydroxide and sodium sulfate of the combination by supplying the sodium sulfate (the metal salt of the claims) to an electrolytic container having an anode and a cathode and generating the sulfuric acid (an acidic solution) at the anode and sodium hydroxide (a metal hydroxide solution derived from the metal salt) at the cathode (Example 8).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of the combination with the addition of a step of supplying the sodium sulfate to an electrolytic container having an anode and a cathode and generating the sulfuric acid at the anode and sodium hydroxide at the cathode with both the reasonable expectation of the provision of the necessary reagents and the bonus of generating them from an already produced byproduct stream as taught by Mori.  
Berisko teaches that all steps of the method are performed in separate process units (Figure 1), therefore, it would have been obvious to one of ordinary skill in the art to maintain this teaching even in the modified process as above.  
As to claim 11, the combination of Berisko, JP 525  and Mori teaches the method of claim 10.   As discussed above, JP 525 teaches that a valuable product of silicon dioxide is generated in the step of generating the magnesium sulfate (the another metal salt solution).  It would have been obvious to one of ordinary skill in the art that for this product to actually have value it would need to be separated out, thus rending obvious some sort of purification step of the another metal salt solution.  
As to claim 26, the combination of Berisko, JP 525  and Mori teaches the method of claim 10.  Berisko further teaches that instead of sodium hydroxide for forming the magnesium hydroxide in reaction with magnesium silicate, potassium hydroxide can also be utilized, thus generating a potassium sulfate byproduct (Column 3, Lines 39-47).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing in this case to utilize the cell of Mori to produce the equivalent potassium hydroxide and sulfuric acid from the byproduct potassium sulfate.  Thus that the metal is potassium in the obvious combination.  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Berisko, JP 525  and Mori as applied to claim 10 above, and further in view of US Patent Application Publication No. 2012/0291675 to Camire et al. (Camire).
As to claims 18 and 19, the combination of Berisko, JP 525 and Mori teaches the method of claim 10.  As discussed above, the combination generates the valuable product of magnesium hydroxide.  However, while Berisko teaches a variety of useful uses of this magnesium hydroxide, Berisko fails to specifically contemplate utilizing the magnesium hydroxide for the removal of carbon dioxide.  However, Camire also discusses magnesium hydroxide and teaches that a particularly useful use comprises the sequestration of carbon dioxide (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the produced magnesium hydroxide for the sequestration of carbon dioxide, a known environmentally beneficial process, as taught by Camire.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Berisko, JP 525  and Mori as applied to claim 10 above, and further in view of US Patent Application Publication No. 2020/0024757 to Mani (Mani).
As to claim 22, the combination of Berisko, JP 525  and Mori teaches the method of claim 10.  However, the combination fails to specifically teach that the byproduct sodium sulfate sent to the cell of Mori (the remaining reaction solution) is purified.  However, Mani also discusses electrolysis cells with a recycled metal salt stream and teaches that the salt solution should be purified to remove contaminants such as magnesium prior to supply to the cell (Paragraph 0056).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of the combination with the step of purifying the sodium sulfate (the remaining reaction solution) upstream of the cell of Mori in order to remove contaminants such as magnesium as taught by Mani.  

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Berisko, JP 525  and Mori as applied to claim 10 above, and further in view of US Patent No. 5,386,838 to Quincy, III et al. (Quincy).
As to claim 25, the combination of Berisko, JP 525  and Mori teaches the method of claim 10.  As discussed above, the combination teaches that the metal is sodium.  However, as discussed above, the combination teaches that the another metal is magnesium and fails to teach that the another metal is iron or chromium. 
However, Quincy also discusses the production of magnesium hydroxide from a solution of sodium hydroxide and magnesium sulfate and teaches that in addition to utilizing this process to create magnesium hydroxide an equivalent reaction utilizing sodium hydroxide and iron sulfate can be utilize to produce a different valuable product of iron hydroxide (Column 6, Lines 17-28).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the magnesium containing compounds of the combination with iron containing compounds in order to form a different valuable product of iron hydroxide as taught by Quincy.  
As to claim 27, the combination of Berisko, JP 525  and Mori teaches the method of claim 10.  Berisko further teaches that instead of sodium hydroxide for forming the magnesium hydroxide in reaction with magnesium silicate, potassium hydroxide can also be utilized, thus generating a potassium sulfate byproduct (Column 3, Lines 39-47).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing in this case to utilize the cell of Mori to produce the equivalent potassium hydroxide and sulfuric acid from the byproduct potassium sulfate byproduct.  Thus that the metal is potassium in the obvious combination.  
However, as discussed above, the combination teaches that the another metal is magnesium and fails to teach that the another metal is iron of chromium. However, Quincy also discusses the production of magnesium hydroxide from a solution of alkali hydroxide and magnesium sulfate and teaches that in addition to utilizing this process to create magnesium hydroxide an equivalent reaction utilizing the alkali hydroxide and iron sulfate can be utilize to produce a different valuable product of iron hydroxide (Column 6, Lines 17-28).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to replace the magnesium containing compounds of the combination with iron containing compounds in order to form a different valuable of iron hydroxide as taught by Quincy.  

Response to Arguments
Applicant's arguments filed 10 October 2022 have been fully considered but they are not persuasive. 
Applicant’s argue that there is no suggestion or motivation to combine mori and JP525 as the goal of Mori is to remove/eliminate the salts from the salt waste liquids using the electrolysis process while recovering acids and alkali as clean chemical products from the electrolysis cell and JP 525 is to remove/eliminate the acid from the acidic waste stream and thus they address different problems.  However, the Examiner disagrees.  First, it is important to note that no rejection relies on Mori and JP 525 alone.  Second, the Examiner maintains that the primary reference of Berisko teaches the formation of magnesium hydroxide (covering claim steps d and e and resulting in a byproduct sodium sulfate as in step f).  However, Berisko fails to teach the specifically claimed preliminary steps (steps a, b and c) which relate to the specific sources of the reactants utilized in steps d and e.  The Examiner maintains that Mori and JP525 each teach beneficial supply sources for the required reactants and thus these teachings of the references would have been obviously applicable to one of ordinary skill in the art at the time of filing.  The response to these arguments also applied to Applicant’s further arguments that there is no suggestion or motivation to combine Berisko, Mori and JP 525 as they also are addressing different problems.  
Applicants further argue that Mori and JP525 would not be operable.  Again, it is important to note that no rejection relies on Mori and JP525 alone.  Furthermore, it appears that the Applicant is arguing that the entirety of Mori and JP525 cannot be combined together.  However, the Examiner has not made that combination or rejection. As discussed above, the Examiner has shown that Berisko teaches a method of forming magnesium hydroxide via reacting a magnesium sulfate with sodium hydroxide to generate magnesium hydroxide and sodium sulfate.  The Examiner has then utilized the teaching of JP 525 to discuss an improved source of the reactant magnesium sulfate and Mori for a source of the reactant sodium hydroxide with the added benefits of also operating as a source for the a reactant of JP 525 and a use of the byproduct of Berisko.  The Examiner maintains that nothing about this combination would be inoperable.  The response to these arguments also applied to Applicant’s further arguments that the combination of Berisko, Mori and JP 525 would not be operable. 
Applicant’s further argue, regarding Berisko, that it is not permissible to receive only a small section of Berisko while ignoring the remaining context of the reference, which may be teaching away.  However, the Examiner maintains that the context of the reference is not ignored.  The Examiner maintains that while the modification, particular in terms of the source of the magnesium sulfate solution, may be significant, it would still be obvious and beneficial as another means for producing the desired magnesium hydroxide with additional value, i.e. the combination would generate a valuable product in fields such as construction,  this additional value capable of being added on to the process as an additional source of the magnesium sulfate in addition to the scrubbing of flue gas.  
Applicants further argue that the combination fails to teach all the features of claim 10, namely step f arguing that there is nothing in Mori suggesting regenerating, reforming and recycling of the salt electrolyte solution.  However, regenerating, reforming and recycling are not present in the claim.  Furthermore, Mori has not been utilized to teach that the “remaining reaction solution” is supplied back to the electrolytic container.  Rather, Berisko teaches that a byproduct form the magnesium hydroxide production is a sodium sulfate solution and Mori teaches that sodium sulfate solution is a reactant for the production of sulfuric acid and sodium hydroxide necessary for other steps of the process of the combination.  The Examiner thus maintains that it would be obvious to one of ordinary skill in the art at the time of filing to supply this salt solution form step e to the electrolytic containing of Mori for use in step a, thus meeting the claim limitations of step f.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794